Citation Nr: 0100690	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953.  His awards and decorations include the Presidential 
Unit Citation with one star, the Purple Heart, and the Korean 
Service Medal with three stars.

Service connection for a heart disorder, to include heart 
murmur, aortic stenosis and hypertension, was denied by a 
rating action dated in May 1984.  The veteran was notified of 
this decision and of his appellate rights by a letter dated 
in May 1984.  The veteran did not timely file a notice of 
disagreement to the adverse decision.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision from the Buffalo, New York, Regional Office (RO), 
which held that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a heart disorder.

By a Supplemental Statement of the Case (SSOC) dated in 
February 1999, the RO determined that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for a heart disorder, and, 
on de novo consideration, denied said claim.  The Board notes 
its agreement that the claim has properly been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (a) 
(2000).  The Board is proceeding accordingly.


REMAND

It is significant to note that a determination from the 
Social Security Administration (SSA) dated in December 1992 
and supporting medical documentation, including outpatient 
treatments record dated from September 1982 to August 1988 
and hospitalization records dated from November 1984 to 
August 1988 from the Department of Veterans Affairs Medical 
Center (VAMC) in Buffalo, New York, were associated with the 
veteran's claims folder subsequent to the last SSOC in 
February 1999.  Although these VA medical records include 
findings of heart pathology, the claims file does not reflect 
that this additional evidence has been considered by the RO 
insofar as they relate to his claim for service connection 
for a heart disorder, or that a supplemental statement of the 
case was prepared.  Thus, a remand is warranted to have the 
RO cure this procedural defect.  See 38 C.F.R. §§ 19.31, 
19.37 (2000).

The service representative has argued, in effect, that the RO 
failed to articulate reasons why the opinion of the VA 
doctor, who conducted the August 1998 examination, was 
accorded greater probative weight than that of the veteran's 
private physician, Edward J. Spangenthal, M.D., dated in June 
1998.  In the event adverse action on the issue of service 
connection for a heart disorder is continued, the SSOC should 
fully reflect such reasoning.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in Buffalo, New 
York, as well as from any other source or 
facility identified by the veteran.  If 
any requested records are unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

2.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a heart disorder 
in light of all of the evidence of record 
to include the newly submitted evidence.  
In so doing, the RO should carefully 
weigh each item of evidence, both 
positive and negative.  If the action 
taken is adverse to the veteran, he and 
his designated representative should be 
furnished an appropriate SSOC, reflecting 
reasoning which adequately responds to 
the above argument advanced by the 
service representative, and be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


